F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            MAR 8 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    PHILLIP ARCHULETA,

                Plaintiff-Appellant,

    v.                                                   No. 98-1204
                                                     (D.C. No. 96-S-2989)
    12TH JUDICIAL DISTRICT,                               (D. Colo.)
    PROBATION DEPARTMENT,
    STATE OF COLORADO,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK , BARRETT , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Phillip Archuleta appeals the district court’s summary

judgment on his employment discrimination claims in favor of his former

employer, the State of Colorado Probation Department for the 12th Judicial

District (Probation Department). Because plaintiff has not demonstrated

a genuine dispute of material fact and the employer is entitled to judgment as

a matter of law, we affirm.

      On February 1, 1994, plaintiff was hired by the Probation Department to

work as a contract employee with the intensive supervision program and to

perform some probation officer duties. On April 1, 1994, upon plaintiff’s request,

he was transferred to a full-time probation officer position. In June 1994, several

incidents occurred: (1) plaintiff filed a motion for a continuance in the state

district court which was of such poor quality that the court returned it to the

probation office to be redone; (2) plaintiff requested a continuance, alleging he

would be out of the jurisdiction on the day of sentencing, but later admitting to

the court that he requested the continuance because he had not finished the

presentence report; and (3) plaintiff called in sick, but later admitted he was not

sick and simply had had “too much weekend.” As a result, plaintiff’s supervisor

gave plaintiff an unsatisfactory performance evaluation, identified five areas

requiring improvement, and extended his probationary period. In July 1994,




                                          -2-
plaintiff missed a filing deadline for a presentence report. After his supervisor

was notified, she completed the report herself and asked plaintiff to resign.

       Plaintiff brought this employment discrimination action pursuant to

42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e through 2000e-16, alleging discrimination based on national origin and

gender. The district court granted summary judgment in favor of the employer,

finding (1) plaintiff’s § 1981 claim was barred by the statute of limitations;

(2) the evidence was insufficient to make a prima facie showing in support either

of his discrimination claims; and (3) even if plaintiff could make a prima facie

case regarding his discrimination claims, he could not rebut defendant’s showing

of a legitimate nondiscriminatory reason for the employment decisions.

       On appeal, plaintiff challenges only the grant of summary judgment on his

Title VII claims. He argues the district court erred by disregarding evidence of

discrimination in the record and by impermissibly weighing the evidence. We

review a grant of summary judgment de novo, applying the same legal standards

as those used by the district court.   See Sundance Assocs., Inc. v. Reno   , 139 F.3d

804, 807 (10th Cir. 1998). Summary judgment is appropriate “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.


                                            -3-
P. 56(c). We examine the factual record and reasonable inferences therefrom in

the light most favorable to the party opposing summary judgment.      See Sundance ,

139 F.3d at 807.

      After carefully reviewing the record and the briefs in light of these

standards, we conclude the district court correctly found plaintiff’s evidence

insufficient to raise a triable issue of gender or national origin discrimination.

We therefore affirm the summary judgment for the reasons stated in the district

court’s well-reasoned Memorandum Opinion and Order, dated May 8, 1998.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




                                          -4-